Exhibit 10.1

EFFECTIVE 15th November 2005

 

(1) BO OLOFSSON

 

- and -

 

(2) GETTY IMAGES (UK) LIMITED

 

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS AGREEMENT is effective the 15th November 2005

BETWEEN:

(1) BO OLOFSSON (“the Executive”); and

(2) GETTY IMAGES (UK) LIMITED whose registered office is at 101 Bayham Street,
London, NW1 0AG (“the Company”).

Background

 

 

  (A)   The Executive has been employed by the Company since 26 May 2003.

 

  (B)   This Agreement sets out the terms and conditions upon which the
Executive will continue to be employed by the Company and supercedes all
previous representations and agreements.

 

  (C)   The Executive accepts the increase in salary set out at Clause 4.1, the
increase in contribution to the pension scheme to 10% in Clause 7.1, and the
change of control and enhanced severance benefits set out in Clauses 12.2 and
17.1 (such amounts being adequate and sufficient consideration) in consideration
for the terms of this Agreement in particular the post-termination restrictions
at Clause 21.

WHEREBY it is agreed as follows:-

 

1.   Definitions & Interpretation

 

1.1   In this Agreement the following expressions shall unless the context
otherwise requires bear the following meanings:-

 

“the Act”

the Employment Rights Act (1996)

 

“Associated Company”

any company which for the time being is:

 

(a) a holding company (as defined in Section 736 of the Companies Act 1985) of
the Company; and/or

 

(b) a subsidiary (as defined in Section 736 of the Companies Act 1985) of any
such holding company (other than the company) of the Company; and/or

 

(c) any other company on behalf of which the Executive carries out duties at the
request of the Company

 

“Intellectual Property”

rights in or to patents industrial designs copyright trade secrets know-how and
trademarks and any other intangible property created through the application of
intellect

 

Page 2 of 11



--------------------------------------------------------------------------------

 

to technical or commercial matters and capable of proprietary distinction and
definition

 

“The Stock Exchange”

The International Stock Exchange of the United Kingdom and the Republic of
Ireland Limited

 

“Termination for Cause”

Any termination of the Executive’s employment pursuant to Clause 19 of this
Agreement.

 

1.2   Any reference in this Agreement to any statute or statutory provision
shall be construed as including a reference to that statute or statutory
provision as from time to time amended modified extended or re-enacted whether
before or after the date of this Agreement and to all statutory instruments
orders and regulations for the time being made pursuant to it or deriving
validity from it.

 

1.3   Unless the context otherwise requires words denoting the singular shall
include the plural and vice versa and words denoting any one gender shall
include all genders and words denoting persons shall include bodies corporate
unincorporated associations partnerships and individuals.

 

1.4   Unless otherwise stated references to clauses, sub-clauses, paragraphs and
sub-paragraphs relate to this Agreement.

 

1.5   Clause headings do not affect the interpretation of this Agreement.

 

2.   Appointment

 

2.1

 

The Company shall employ the Executive and the Executive shall serve the Company
as Senior Vice President, Sales; with worldwide responsibilities, commencing on
23rd September 2005 and shall continue thereafter until this Agreement is
terminated in accordance with clauses laid out in this agreement.

 

2.2

 

The Executive’s continuous employment with the Company began on 26th May 2003.

 

3.   Duties of Employment

 

3.1   The Executive shall unless prevented by ill health or other incapacity
devote the whole of his time and attention to the performance of his duties
hereunder and shall faithfully and diligently exercise such powers and perform
such duties in relation to the Company or any Associated Company as may from
time to time be vested in or assigned to him by his supervisor at such place or
places within the United Kingdom as his supervisor shall determine and shall
obey and comply with all proper orders and directions from time to time given or
made by his supervisor. The Executive’s normal place of work shall be London or
such other place, as the Company shall reasonably require. The Executive may be
required to travel on business from time to time subject to Clause 6.1.

 

3.2  

If the Company requires the Executive to work at a place which would reasonably

 

Page 3 of 11



--------------------------------------------------------------------------------

 

oblige the Executive to move permanently from his then normal place of
residence, the Company shall reimburse the Executive (on production of the
necessary receipts or vouchers) for all removal and relocation expenses directly
and reasonably incurred as a result of the Company’s requirements in accordance
with the Company’s then current policy for relocation of executives.

 

3.3   A requirement of the Company that the Executive should move more than 150
miles would, if not acceptable to the Executive, be deemed a termination by the
Company of this contract.

 

3.4   The Executive’s hours of work are the normal hours of the Company being
9.15am to 5.15pm Monday to Friday each week together with such additional hours
as may be necessary properly to fulfil his duties.

 

4.   Salary

 

4.1

 

Effective 1st December 2005, the Company shall pay to the Executive a salary at
the rate of £190,000 (one hundred and ninety thousand pounds) per annum, such
salary to be reviewed on 1st April 2007 and annually thereafter, and to accrue
from day to day and to be payable by monthly installments in arrears on or
before the last working day of each calendar month.

 

4.2   The Company shall if it deems it necessary to do so be entitled to suspend
the Executive but shall during such suspension continue to pay the Executive in
accordance with the provisions of this Clause.

 

5.   Bonus Scheme and Stock

 

5.1   The Executive shall be entitled to participate in the Company bonus scheme
which may be amended or varied from time to time at the Company’s discretion.
The on target level is 40% of basic salary which is payable subject to
conditions as set out in the relevant bonus documentation.

 

5.2   The Executive shall be entitled to participate in the Company stock scheme
which may be cancelled, amended or varied from time to time at the Company’s
discretion.

 

6.   Expenses

 

6.1   The Company shall reimburse to the Executive, subject to the Executive
producing proper receipts or vouchers, all traveling hotel entertainment and out
of pocket expenses which may reasonably and properly be incurred in the
performance of the Executive’s duties pursuant to this Agreement.

 

6.2   In lieu of a car the Company shall pay the Executive a £7,500 per annum
cash car allowance.

 

7.   Pension and Additional Benefits

 

7.1   The Company shall make a contribution equivalent to 10% of the Executive’s
annual gross salary to the company pension scheme effective from the Executive’s
commencement date. If the Executive chooses to join the company pension scheme,
the Executive will contribute 2% of the Executive’s annual gross salary and be
able to make additional voluntary contributions.

 

Page 4 of 11



--------------------------------------------------------------------------------

7.2   The Executive and if applicable his spouse and children shall be entitled
to private medical cover under the Company Executive Healthcare Scheme.

 

8.   Holidays

 

8.1   The Executive may take reasonable leave at the Executive’s discretion
provided that dates are pre-agreed with the Executive’s supervisor. No vacation
may be accrued.

 

9.   Sickness

 

9.1   If the Executive is absent through sickness or injury, he must comply with
the company’s requirements for reporting absence, as explained in Annex 2 IF YOU
ARE SICK contained in the staff handbook.

 

9.2   During absence for illness (which includes injury or other disability) the
Executive will be entitled to receive a sick pay allowance in accordance with,
and subject to, the provisions set out in Annex 2 IF YOU ARE SICK of the staff
handbook.

 

10.   Paternity Leave

 

10.1   Paternity Leave is provided by the Company, see Company Handbook for
details.

 

11.   Disciplinary and Grievance Procedures

 

11.1   The Executive is subject to the Company’s disciplinary rules and
disciplinary procedures. These rules and procedures are non-contractual and may
be varied by the Company from time to time.

 

11.2   If the Executive has any grievance relating to his employment (other than
one relating to a disciplinary decision) he should refer such grievance to the
directors of the Company for resolution.

 

12.   Reconstruction or Amalgamation

 

12.1   If before the expiration of this Agreement the employment of the
Executive under this Agreement is terminated by reason of the liquidation of the
Company for the purpose of reconstruction or amalgamation and the Executive
shall be offered employment with any concern or undertaking resulting from such
reconstruction or amalgamation for a period not less than the unexpired term of
this Agreement and on terms and conditions not less favourable than the terms of
this Agreement then the Executive shall have no claim against the Company in
respect of the termination of his employment hereunder by reason of such
liquidation.

 

12.2  

Within thirty (30) calendar days following a Change of Control (as the term
“Change of Control” is defined in the 2005 Incentive Plan, as amended from time
to time (“Incentive Plan”), the Executive shall have the right to resign
Executive’s employment with the Company. In such an event, the Company shall pay
to the Executive executive’s salary and accrued bonus through and including the
date of resignation as well as any un-reimbursed expenses. Executive also will
be entitled to receive within thirty (30) days of the resignation date a
lump-sum payment in an amount equal to two times executive’s salary at the rate
in effect immediately prior to the Change of Control, plus one times the
Executive’s bonus based on the target

 

Page 5 of 11



--------------------------------------------------------------------------------

 

amount for which the Executive is eligible as described in Section 5.1 above. As
per the terms of the Incentive Plan, in the event of a Change in Control,
(i) all Stock Options or Stock Appreciation Rights (each capitalized term in
this sentence as defined by the Incentive Plan or this Agreement) then
outstanding shall become fully exercisable as of the date of the Change in
Control, whether or not then exercisable, (ii) all restrictions and conditions
of all Stock Awards then outstanding shall lapse as of the date of the Change in
Control, and (iii) all Performance Share Awards shall be deemed to have been
fully earned as of the date of the Change in Control. In each instance, no award
shall be exercisable after the expiration of ten (10) years after the date the
award was granted (or any earlier expiration period as stated in the applicable
award agreement). If the Executive resigns and receives the benefits outlined by
this Clause 12.2, then Executive shall have no claim against the Company in
respect to the Executive’s employment relationship with or resignation from the
Company.

 

13.   Restrictions on Activities during Employment

 

13.1   The Employee shall not during the continuance of his employment without
the written consent of the Company be engaged or interested either directly or
indirectly in any capacity in any other trade, business or occupation
whatsoever, provided that this provision shall not prohibit the Employee being
interested as a bona fide investor in any securities of any company listed or
dealt in on The Stock Exchange, the Unlisted Securities Market of The Stock
Exchange or any other recognised securities market provided that such interest
(together with that of his family being his spouse and children under the age of
18) shall not exceed 5% of those securities.

 

14.   Confidentiality

 

14.1   The Employee shall not during the continuance of his employment with the
Company or at any time thereafter use other than for the benefit of the Company
or as required by law disclose or make accessible to any other person firm or
company any of the Confidential Information.

 

14.2   The Employee shall during the continuance of his employment and at all
times thereafter, use his best endeavours to prevent the unauthorised
publication or disclosure of Confidential Information.

 

14.3   This Clause 14 shall not apply to:

 

  14.3.1   preclude the Employee from making a protected disclosure for the
purposes of and in accordance with the Public Interest Disclosure Act 1998;

 

  14.3.2   information or knowledge which falls into the public domain other
than in consequence of the Employee’s default; and

 

  14.3.3   information which the Employee has acquired other than during his
employment whether before or after the date identified in Clause 2.2.

 

14.4   For the purposes of this Clause 14, “Confidential Information” shall mean
all or any information of a confidential nature relating to the Company or in
respect of which the Company owes an obligation of confidentiality to any third
party including, without limitation:

 

Page 6 of 11



--------------------------------------------------------------------------------

  14.4.1   any of the Intellectual Property, confidential information, trade
secrets, formulae, secret or confidential operations, methods of doing business,
processes or dealings of the Company, any Associated Company or any of either of
their customers, suppliers or clients;

 

  14.4.2   any information concerning the organisation, business or finances of
the Company, any Associated Company or any of either of their suppliers,
customers or clients;

 

  14.4.3   business plans, dealings, transactions, maturing new business
opportunities, research and development projects, sales statistics, marketing
surveys and plans of the Company or any Associated Company;

 

  14.4.4   the names, addresses and contact details of customers or clients,
potential customers or clients, suppliers and potential suppliers and workers
and officers and potential workers and officers of the Company or any Associated
Company.

 

15.   Intellectual Property

 

15.1   If the Employee shall while employed by the Company discover or create
any Intellectual Property whether alone or jointly with others which is
connected with or which in any way affects or relates to the business of the
Company or any Associated Company or is capable of being used or adapted for use
therein or in connection therewith they shall forthwith disclose it to the
Company and subject to the rights of the Employee under the Copyright, Designs
and Patents Act 1988 such Intellectual Property shall belong to and be the
absolute property of the Company as the Company may nominate.

 

15.2   The Employee if and whenever required so to do (whether during or after
the termination of this Agreement) shall at the expense of the Company (or its
nominee) apply or join in applying or assist the Company to apply for letters
patent design registration or other similar protection in the United Kingdom or
any other part of the world for any such Intellectual Property and execute
instruments and do all things necessary for vesting the said letters patent or
other similar protection when obtained and all right title and interest to and
in the same in the Company (or its nominee) absolutely and as sole beneficial
owner or in such other person as the Company shall require.

 

15.3   The Employee hereby agrees that neither during the currency of this
Agreement nor subsequently will he do any act or thing which may prejudice the
application for the grant or the validity of any patent design right or other
monopoly right in any Intellectual Property which is the property of the Company
or any Associated Company.

 

16.   Representations

 

16.1   The Employee shall not at any time after termination of this Agreement
represent himself as being employed by or connected in any way with the Company
other than as an ex-employee.

 

16.2  

At any time during his employment with the Company and after its termination the
Employee will not make any disparaging or misleading statements or comments

 

Page 7 of 11



--------------------------------------------------------------------------------

 

about the Company or any Associated Company or any of their officers and
workers, customers and suppliers.

 

17.   Notice Period

 

17.1   This Agreement may be terminated by either party giving to the other not
less than three (3) calendar months’ notice provided that where such termination
is not a Termination for Cause the Company shall pay the Executive a severance
payment equivalent to a further nine (9) months’ salary, at the rate in effect
immediately prior to the Termination Date, subject to the usual PAYE deductions.

 

18.   Garden Leave

 

18.1   If the Employee’s employment with the Company is terminated by notice
given by either party to the other or if the Employee wishes to resign with
immediate effect but the Company refuses to accept such resignation and requires
the due period of notice to be given by the Employee, then for all or part of
such notice period:

 

  18.1.1   the Company shall be under no obligation to vest in or assign to the
Employee any powers or duties or to provide work for the Employee but the
Company may at its discretion provide suitable work for the Employee to be
undertaken either in the office or at the Employee’s home and the Company may
require the Employee to carry out special duties or projects;

 

  18.1.2   the Company may at any time or from time to time deny the Employee
access to any premises of the Company;

 

  18.1.3   the Employee may be required not to contact any of the Company’s
customers, suppliers or workers; and

 

  18.1.4   the Employee shall continue to receive his usual salary and benefits
until the expiry of such notice period.

 

19.   Termination

 

19.1   The Company may terminate summarily the employment of the Executive under
this Agreement without payment in lieu of notice:-

 

  19.1.1   If the Executive shall have committed any serious breach or repeated
or continued (after warning) material breach of any of the terms of this
Agreement;

 

  19.1.2   If the Executive shall (whether or not in the course of his
employment) have been guilty of gross misconduct or conduct likely to bring the
business or reputation of the Company or any Associated Company into disrepute
or of conduct calculated or likely to prejudice the interests of the Company or
any Associated Company;

 

  19.1.3   If the Executive shall have committed any act of bankruptcy or made
any composition or entered into any Agreement with his creditors generally; or

 

  19.1.4   If the Executive shall have been convicted of any criminal offence
punishable by a term of imprisonment.

 

Page 8 of 11



--------------------------------------------------------------------------------

19.2   The Company shall have the right to lawfully terminate this Agreement
with immediate effect by giving notice of such termination and by paying to the
Executive, in lieu of salary and other benefits pursuant to this Agreement, an
amount equal to the basic salary which the Executive would have earned from then
until the first date upon which his employment could, apart from this Clause
19.2, have been lawfully terminated together with a further sum equivalent to
the value of benefits to which the Executive would have been entitled during
such period, to the extent that the Executive does not in fact receive those
benefits for the whole or part of such period. Any such payment to the Executive
will be subject to tax and other statutory deductions required from time to
time.

 

20.   Return of Company Property

 

20.1   On the termination of his employment with the Company or at any time upon
request by the Company the Employee shall immediately deliver to the Company all
property belonging to the Company or any Associated Company, including books,
documents, papers (including copies and extracts) plans, prototypes, computer
software materials, discs, keys and security passes, mobile phones, laptops and
personal computers and related hardware and vehicles then in his possession or
which are or were last under his power or control.

 

21.   Post-Termination Restrictions

 

21.1   In this Clause 21

 

  21.1.1   “Competitors” means those companies (or such companies’ successors or
assigns) listed in the “Competition” section of Getty Images’ most recent Form
10-K or 10-Q filing with the U.S. Securities and Exchange Commission (including
any Associated Company);

 

  21.1.2   “Restricted Business” means the business of the Company or any
Associated Company of the Company in which the Executive has had direct
involvement at any time within the twelve month period prior to the termination
of his employment with the Company;

 

  21.1.3   “Restricted Customer” means any firm, company or other person who, at
any time during the period of twelve months prior to the Termination Date of the
Executive’s employment was a customer of or in the habit of dealing with the
Company or any Associated Company and with whom the Employee had dealings at any
time within the twelve month period prior to the termination of his employment
with the Company;

 

  21.1.4   “Restricted Employee” means any person who, is employed or renders
service to the Company or any Associated Company in a managerial capacity or in
a sales capacity or a photographer or contributing photographer and with whom
the Executive worked or had dealings at any time during the twelve month period
prior to the Termination Date; and

 

  21.1.5   “Termination Date” means the date the Executive’s employment with the
Company terminates.

 

21.2  

The Executive will not, for a period of six months after his Termination Date,

 

Page 9 of 11



--------------------------------------------------------------------------------

 

directly or indirectly, own an interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, director, employee, partner, stockholder,
consultant or otherwise, those companies (or such companies’ successors or
assigns) defined as Competitors above (Clause 21.1.1).

 

21.3   The Executive will not, for a period of six months after his Termination
Date, solicit, entice or endeavour to solicit or entice away from the Company or
any Associated Company the business or custom of a Restricted Customer with a
view to providing goods or services to that Restricted Customer in competition
with any Restricted Business.

 

21.4   The Executive will not, for a period of six months after his Termination
Date, provide goods or services to or otherwise have any business dealings with
any Restricted Customer in the course of any business concern which is in
competition with the Restricted Business.

 

21.5   The Executive will not, for a period of six months after his Termination
Date, in the course of any business concern which is in competition with any
Restricted Business, solicit, entice or employ or otherwise endeavour to solicit
or entice away from the Company or any Associated Company any Restricted
Employee.

 

21.6   The obligations imposed on the Employee by this Clause 21 extend to his
acting not only on his own account but also on behalf of any firm, company or
other person and shall apply whether he acts directly or indirectly.

 

21.7   The Employee agrees that the restrictions contained in this Clause 21 are
reasonable and necessary for the protection of the legitimate business interests
of the Company and that those restrictions do not work harshly on him.

 

21.8   If the Employee applies for or is offered any new employment, appointment
or engagement, before entering into any such contract, the Employee will bring
the terms of this Agreement to the attention of any third party proposing to
employ, appoint or engage him.

 

21.9   Each restriction contained in Clause 21 is intended to be separate and
severable. If any such restriction shall be adjudged to be void or ineffective
for whatever reason, but would be adjudged to be valid and effective if part of
the wording (including but without limitation the defined expressions) were
deleted, such restriction will apply with so much of the wording deleted as may
be necessary to make it valid and effective.

 

21.10   This Clause 21 shall not proscribe the Employee’s ownership, either
directly or indirectly, in any securities of any company listed or dealt in on
The Stock Exchange, the Unlisted Securities Market of The Stock Exchange or any
other recognised securities market provided that such interest (together with
that of his family being his spouse and children under the age of 18) shall not
exceed 5% of those securities, or any limited partnership investment over which
the Employee has no control.

 

22.   Consequences of Termination

 

22.1   UPON the termination of this Agreement howsoever arising:-

 

Page 10 of 11



--------------------------------------------------------------------------------

  22.1.1   such of the provisions of this Agreement as are expressed to have
effect after termination shall do so but, except as otherwise provided by this
Agreement, without prejudice to any rights or remedies of the parties whether
accrued or arising on termination; and

 

  22.1.2   the provisions of Clauses 14 and 15 of this Agreement relating to
Confidentiality and Intellectual Property shall bind the Executive’s personal
representatives.

 

23.   Notices

 

23.1   Any notice to be given hereunder shall be in writing and shall be
sufficiently served if sent or delivered in the case of the Company to its
registered office for the time being and in the case of the Executive to him in
person or to his usual or last known place of residence and may be sent by
prepaid post or delivered by hand and proof of dispatch by one of these methods
shall be deemed to be proof of receipt in the case of notices sent by first
class prepaid post within the United Kingdom forty-eight hours after the time of
posting and otherwise in the normal course of delivery. No form of notice by
electronic means, cable or telex will be acceptable.

 

24.   Previous Agreements

 

24.1   This Agreement supersedes all or any previous agreements between the
Company and the Employee in so far as they relate to confidentiality and the
other matters contained in this Agreement.

 

25.   Law and Jurisdiction

 

25.1   This Agreement is governed by and shall be construed in accordance with
the laws of England and Wales and the Courts and Tribunals of England and Wales
shall have exclusive jurisdiction in relation to any disputes arising under this
Agreement.

 

Signed by

  

/S/ JONATHAN D. KLEIN

Jonathan D. Klein

             

Name

                  

who is duly authorised to sign this

                  

Agreement on behalf of the Company

                                       

Signed by

   /S/ BO OLOFSSON              

Name of Employee

   Bo Olofsson              

 

Page 11 of 11